Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 1 of 10 PageID #: 1562




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DAVID WHITT,                                               )
                                                            )
                Plaintiff,                                  )
                                                            )
         v.                                                 )     Case No. 4:18-CV-1294
                                                            )
 CITY OF ST. LOUIS, et al.                                  )
                                                            )
                Defendants.                                 )


                REPLY MEMORANDUM IN SUPPORT OF PLAINTIFF’S
                MOTION FOR RELIEF FROM ORDER AND JUDGMENT

       Plaintiff David Whitt filed the instant lawsuit to vindicate the violation of his

constitutional rights by the Defendants in retaliation for his recording police activity in public.

On July 6, 2021, this Court entered a Memorandum and Order granting Defendants’ motion for

summary judgment and entering judgment against Mr. Whitt. See Doc. 105. But the Court’s

decision unfairly denied Mr. Whitt the opportunity to present his case to the Court. The Court’s

decision to grant summary judgment was largely based on its assumption of the uncontroverted

truth of the facts set out in the Defendants’ Statement of Uncontroverted Material Facts (“Defs.’

SUMF”). See Id. That assumption was based on the failure of Mr. Whitt’s counsel to file their

own Statement of Uncontroverted Material Facts (“Pl.’s SUMF”) along with their memorandum

opposing summary judgment. Id. at 3-4. However, the failure to file Pl.’s SUMF occurred

because of excusable neglect.

       Counsel for Mr. Whitt prepared Pl.’s SUMF and believed they had filed it with the Court.

See Doc. 108-6 at 1. Mr. Whitt’s counsel even cited to Pl.’s SUMF in their memorandum. See Id.

Because Mr. Whitt’s counsel’s mistake was excusable, the Court should take this opportunity to




                                                                                                      1
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 2 of 10 PageID #: 1563




grant relief under Rule 60(b), set aside the judgment against Mr. Whitt, and grant him the justice

of allowing this Court to examine the evidence he is and has been prepared to present.

   I.      Mr. Whitt’s Counsel’s Mistake Was Excusable Neglect

        Rule 60 allows a court to grant relief from a judgment under certain enumerated

circumstances. These include “mistake … or excusable neglect.” FED. R. CIV. P. 60(b)(1).

        In the context of the Federal Rules, the Supreme Court has found that “it is clear that

excusable neglect … is a somewhat elastic concept and is not limited to omissions caused by

circumstances beyond the control of the movant.” Pioneer Ins. Servs. Co. v. Brunswick Assoc.

Ltd. P’ship, 507 U.S. 380, 392 (1993) (internal quotation marks omitted). “For the purposes of

Rule 60(b), excusable neglect is understood to encompass situations in which the failure to

comply with a filing deadline is attributable to negligence.” Id. at 394. The determination of

whether neglect is excusable “is at bottom an equitable one, taking account of all relevant

circumstances surrounding the party’s omission.” Id. at 395. Relevant circumstances include the

danger of prejudice to the non-moving party; the length of delay and its potential impact on

judicial proceedings; the reason for the delay, including whether it was in the reasonable control

of the movant; and whether the movant acted in good faith.

           a. The reason for the delay was excusable neglect.

        Defendants primarily argue that the reason for the delay in filing Pl.’s SUMF did not

constitute excusable neglect and therefore that factor is dispositive here. But the actions of Mr.

Whitt’s counsel more closely match actions courts in the Eighth Circuit have found to constitute

excusable neglect.

        Courts are “permitted, where appropriate, to accept late filings caused by inadvertence,

mistake, or carelessness.” Feeney v. AT & E, Inc., 472 F.3d 560, 563 (8th Cir. 2006) (quoting




                                                                                                     2
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 3 of 10 PageID #: 1564




Pioneer Ins. Servs. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 388 (1993)). “District

courts have ‘broad’ discretion in determining whether to reconsider judgment.” Huddleston v.

City of Byrne Mills, No. 4:17CV2456 HEA, 2020 WL 4192461 at *1 (E.D. Mo. July 21, 2020)

(quoting Williams v. York, 891 F.3d 701, 706 (8th Cir. 2018)). “To be excusable … the neglect

must be accompanied by a showing of good faith and some reasonable basis for not complying

with the rules.” Id. (quoting Ivy v. Kimbrough, 115 F.3d 550, 552 (8th Cir. 1997)). Defendants

cite cases purporting to hold, contrary to the language from Feeney (and Pioneer) quoted above,

that “an attorney’s ignorance or carelessness does not constitute excusable neglect.” Doc. 109 at

3 (quoting United States v. Puig 419 F.3d 700, 702 (8th Cir. 2005)). However, the United States

Supreme Court in Pioneer said otherwise. And the Eighth Circuit followed the Supreme Court in

cases subsequent to the one, Puig, cited by Defendants. See, e.g., Feeney, 472 F.3d 560.

       In Huddleston, above, the district court examined a situation where the plaintiff’s counsel

entirely failed to file a response to the defendant’s motion to dismiss in time. See Id. The

plaintiff’s counsel told the court that they had “attempted to file” a motion to file out of time

more than two months after the due date for the response, but nothing had, in fact, been filed

with the court. Id. In denying the plaintiff’s motion to set aside the judgment under Rule 60(b),

the court found that “Plaintiffs have not shown a reasonable basis for failing to timely respond to

Defendant’s Motion to Dismiss and then also failing to verify that their motion to file a response

out of time was successfully filed with the Court.” Id. at *2 (italics in original). In Ivy, above,

which the Huddleston court cited in determining whether a lawyer’s mistake was excusable, the

plaintiff again failed entirely to respond to the defendant’s motion for summary judgment. See

Ivy, 115 F.3d at 551. Defendants also cite Mansfield v. Stanley, No. 4:07CV1408 FRB 2009 WL

1588660 (E.D. Mo. June 5, 2009), for the proposition that Plaintiff’s counsel’s good faith ought




                                                                                                      3
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 4 of 10 PageID #: 1565




to be outweighed by their mistaken failure to file Pl.’s SUMF. But the facts in Mansfield are

distinguishable. As in the two cases discussed above, counsel for the plaintiff failed entirely to

respond to the defendants’ motion for summary judgment. The lawyers in these cases gave the

court no indication whatsoever that they even intended to file the relevant pleading.

         Here, Mr. Whitt’s counsel did, in fact, timely file their memorandum opposing summary

judgment. Counsel for Mr. Whitt drafted a Response to Defendants’ Statement of

Uncontroverted Material facts and cited to it in the memorandum. However, counsel neglected to

file the document with the Court. Counsel was unaware of this mistake until July 6, 2021. Upon

being made aware of their error, counsel for Plaintiff immediately informed the Court and moved

that the judgment be set aside. In the memorandum supporting his motion for relief from the

judgment, Mr. Whitt demonstrated that his counsel’s mistake was made in good faith. See also

Doc. 108-6. Unlike in Huddleston and Ivy, here, Plaintiff did not miss a litigation deadline

entirely. Instead, his counsel inadvertently and mistakenly failed to file a necessary document

accompanying his response to Defendants’ summary judgment motion. The Court should find

Mr. Whitt’s counsel’s mistakes excusable and allow Mr. Whitt to present his evidence to the

Court.

            b. The other Pioneer factors weigh in favor of granting relief to Mr. Whitt.

         Defendants concede that one of the four factors in this case weighs in favor of finding

Mr. Whitt’s counsel’s mistake to be excusable: that Mr. Whitt’s counsel acted in good faith. Doc.

109 at 4. The reason for the delay is addressed above. That leaves two factors from Pioneer to

consider, namely the danger of prejudice to the non-moving party and the length of the delay and

its potential effect on judicial proceedings. Both of these factors weigh in favor of finding Mr.

Whitt’s counsel’s mistake to be excusable and setting aside the judgment.




                                                                                                     4
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 5 of 10 PageID #: 1566




       First, with regard to any prejudice to Defendants that might result from setting aside the

judgment, Defendants argue only that setting aside the judgment would mean the continuation of

litigation that brings into question their respective reputations as police officers. This argument

assumes Defendants would be vindicated if the Court or, more relevant to their reputations, the

public made a determination on the merits in the case. But this assumption is unwarranted.

Indeed, through the instant motion, Mr. Whitt asks the Court to consider the facts as they appear

in the full record, not just from Defendants’ perspective. And it cannot reasonably be considered

prejudicial to someone’s reputation to have facts about their conduct made known.

       Defendants next argue that the length of the delay caused by Mr. Whitt’s counsel’s

mistake would be too great for the court to find counsel’s mistake excusable. But, given

Defendants’ own efforts to delay proceedings in this case, that argument strains credulity.

Defendants rightly point out that allowing the case to proceed “would push this case far past its

original Track 2 (Standard) scheduling plan.” Doc. 109 at 4. But Defendants omit a crucial detail

regarding any assessment of the timeframe in which this case could expect to be resolved:

Defendants requested, and the Court granted, and indefinite stay in the proceedings before the

Court made its ruling on Defendants’ summary judgment motion. Indeed, if the Court sets aside

the judgment, the Court and the parties will find themselves in exactly the same situation they

would have been in without Mr. Whitt’s counsel’s mistake: pending the Court’s ruling on

Defendant’s summary judgment motion, trial will proceed at an indefinite date in the future.

Defendants asked for and were granted that uncertainty in the ultimate end date of the case. The

Court should not allow them to now use that delay as evidence of harm caused by Mr. Whitt’s

counsel’s mistake.




                                                                                                      5
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 6 of 10 PageID #: 1567




   II.     This Court May Grant Relief Under Rule 60(b)(6)

   Defendants rightly point out that the provisions of Rule 60(b)(1-5) and 60(b)(6) are mutually

exclusive. However, this does not mean, as Defendants argue, that Mr. Whitt cannot make

arguments under all provisions of the rule simultaneously. Mr. Whitt does not seek relief under

Rule 60(b)(6) in addition to relief under the Rule’s other provisions. He seeks that relief in the

alternative. It is well established in the American legal system that inconsistent arguments in the

alternative are permitted. See, e.g., Fed. R. Civ. P. 8(d)(3) (“A party may state as many claims or

defenses as it has, regardless of consistency.”). This Court is not required to dismiss Mr. Whitt’s

arguments out of hand as inconsistent with one another, so it should proceed to consider the

merits of his argument under Rule 60(b)(6). Doing so will reveal that justice requires setting

aside the judgment.

   “Rule 60(b) is a motion grounded in equity and exists ‘to prevent the judgment from

becoming a vehicle of injustice.” Harley v. Zoesch, 413 F.3d 866, 870 (8th Cir. 2005) (quoting

MIF Realty L.P. v. Rochester Assocs., 92 F.3d 752, 755 (8th Cir. 1996)). District courts enjoy

wide discretion in ruling on a Rule 60(b) motion. Jones v. Swanson, 512 F.3d 1045, 1049 (8th

Cir. 2008); United States ex rel. Ambrosecchia v. Paddock Lab’ys, LLC, No. 4:12-CV-2164-

RLW, 2016 WL 11164148, at *1 (E.D. Mo. Feb. 18, 2016). In evaluating a motion under Rule

60(b), courts typically consider “the danger of prejudice to [the non-moving party], the length of

the delay and its potential impact on judicial proceedings, the reason for the delay, including

whether it was within the reasonable control of the movant, and whether the movant acted in

good faith.” Pioneer, 507 U.S. at 395.

   Here, the balancing of equities weighs in favor of setting aside the Order and Judgment.

There are facts in the record that have not yet been presented to the Court due to Mr. Whitt’s




                                                                                                     6
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 7 of 10 PageID #: 1568




counsel’s excusable error. Had those facts been properly submitted, they would have

demonstrated that one or more material questions remains for the jury to decide. Aside from and

in the alternative to granting relief under Rule 60(b)(1-5), the Court here should consider the

totality of the circumstances and allow Mr. Whitt’s suit to proceed in the interest of justice.

Examining those facts in detail places more weight in Mr. Whitt’s favor.

   III.      Plaintiff’s SUMF Controverts and Disputes Material Facts

          Defendants argue that the Court should not consider Pl.’s SUMF because doing so would

not give rise to any issues of material fact, so setting aside the judgment would not have any

effect on the ultimate outcome of the case. While Mr. Whitt concedes that whether his SUMF

raises any issues of material fact is relevant to the Court’s decision on the instant motion, it is

not, as Defendants appear to argue, dispositive. It goes to whether disallowing Mr. Whitt’s suit to

proceed would be equitable, and what neglect may be considered excusable “is at bottom an

equitable one, taking account of all relevant circumstances surrounding the party’s omission.”

Pioneer, 507 U.S. at 395. Many of the facts raised in Pl.’s SUMF are materially different than

the ones presented in Defs’ SUMF, so equity counsels in favor of the Court considering them.

Mr. Whitt will never have the opportunity to put his evidence before a fact-finder otherwise. And

Mr. Whitt’s counsel’s mistake should not prevent this Court from considering all of the evidence

in this case and thereby allowing Mr. Whitt to tell his side of the story.

          Defendants argue that Mr. Whitt’s SUMF only raises metaphysical doubts about the

veracity of Defendants’ facts regarding where Mr. Whitt was positioned relative to the officers

and the so-called crime scene. They also assert that Mr. Whitt’s facts do not show that the

arresting officers believed Mr. Whitt was a threat to the integrity of the crime scene and their




                                                                                                      7
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 8 of 10 PageID #: 1569




own safety. But Pl.’s SUMF, properly considered by the Court, disputes these conclusory

statements.

       First, Mr. Whitt’s SUMF raises more issues of material fact than the Defendants give it

credit for. Mr. Whitt laid out these facts in his first Memorandum in Support of the instant

motion. See Doc. 108. For example, Mr. Whitt’s SUMF differs from the Defendants’ account

with regard to exactly how far Mr. Whitt was away from the officers and the scene, and Pl.’s

SUMF shows that Mr. Whitt deliberately positioned himself in such a way as to avoid interfering

with the officers’ work. See Pl.’s SUMF at ¶10. Other issues of fact raised by Pl.’s SUMF and

detailed by Mr. Whitt in his previous memorandum include whether the officers reasonably

believed that Mr. Whitt posed a danger to them or the scene see, e.g., Pl.’s SUMF at ¶28;

whether Defendant Linhorst knew Mr. Whitt prior to the encounter that led to Mr. Whitt’s arrest,

see Pl.’s SUMF at ¶7; whether another bystander, who was not arrested, was recording police

activity that day, see Pl.’s SUMF at ¶44; and whether the officers’ continued demands that Mr.

Whitt back up were reasonable, see, e.g. Pl.’s SUMF at ¶¶13-14. The Court should not ignore

these facts because of Mr. Whitt’s counsel’s mistake. Doing so would be unjust to Mr. Whitt,

and this Court has wide discretion here to avoid injustice.

       Second, whether the arresting officers believed they had probable cause to arrest Mr.

Whitt is not the question in this case. Instead, the question is whether that belief was reasonable.

Probable cause exists when “the totality of the circumstances at the time of the arrest ‘[is]

sufficient to lead a reasonable person to believe that the defendant has committed or is

committing an offense.’” Joseph v. Allen, 712 F.3d 1222, 1226-27 (8th Cir. 2013) (quoting

Borgman v. Kedley, 646 F.3d 518, 523 (8th Cir. 2011)). Many of the facts in Pl.’s SUMF,

detailed above, show that the officers were unreasonable in arresting Mr. Whitt. As but one




                                                                                                       8
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 9 of 10 PageID #: 1570




example, Mr. Whitt’s expert in policing testified that Mr. Whitt posed no threat to the officers.

Pl.’s SUMF at ¶12. That fact directly contradicts the reasonableness of the officers’ assertion that

Mr. Whitt posed a threat to them. By way of another example Mr. Whitt already raised in his

memorandum supporting the instant motion, there is disagreement between the parties’ facts

regarding how far away Mr. Whitt was from the officers and any alleged crime scene. This

discrepancy matters because if a jury found that Mr. Whitt was not so close to the officers as to

pose a threat to them, it could therefore reasonably conclude that the Defendant officers’ belief

that there was probable cause to arrest Mr. Whitt (a fact Mr. Whitt does not concede and that is

contradicted by his SUMF, see Pl.’s SUMF at ¶ 7) was unreasonable.

                                             CONCLUSION

       Counsel for Mr. Whitt admit and accept responsibility for their mistake. They do not seek

to minimize their mistake here. But that mistake should not be a reason for this Court to deny

Mr. Whitt and his facts their place in front of a fact-finder. The facts in Pl.’s SUMF are too

relevant and material to ignore. Instead, this Court should use its considerable discretion in the

interest of justice under Rule 60(b) and allow Mr. Whitt to proceed in his lawsuit to vindicate his

Constitutional rights.




                                                                                                     9
Case: 4:18-cv-01294-RLW Doc. #: 110 Filed: 07/30/21 Page: 10 of 10 PageID #: 1571




 Dated: July 30, 2021                  Respectfully submitted,
                                               RODERICK AND SOLANGE
                                               MACARTHUR JUSTICE CENTER

                                               By: /s/ Amy E. Breihan
                                               Amy E. Breihan, #65499MO
                                               Megan G. Crane, #71624MO
                                               W. Patrick Mobley, #63636MO
                                               3115 South Grand Blvd., Suite 300
                                               St. Louis, MO 63118
                                               Phone: (314) 254-8540
                                               Fax: (314) 254-8547
                                               amy.breihan@macarthurjustice.org
                                               megan.crane@macarthurjustice.org
                                               pat.mobley@macarthurjustice.org

                                               Attorneys for Plaintiff David Whitt


                                  CERTIFICATE OF SERVICE

        I certify that on this 30th day of July 2021, I filed a copy of the foregoing using the court’s

 CMF/ECF system, which will provide service of the same on all counsel of record.

                                                       By: /s/ Amy E. Breihan




                                                                                                    10
